department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp b3 uilc internal_revenue_service national_office field_service_advice memorandum for ronald d pinsky associate area_counsel small_business and self-employed cc sb was b1 from curt g wilson assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject application of mitigation provisions this field_service_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend year year x y b issue in year x y reported gain from the conversion of certain stock in b the period of limitations for filing a claim_for_refund for year has now expired if there is a determination that the conversion occurred in year rather than year can an adjustment be made for year conclusion yes once the determination is made the mitigation provisions of sec_1311 - will authorize an adjustment facts x owned stock in b the stock was convertible into a different class of securities upon occurrence of certain events in year b was sold x y treated the sale as converting their stock in b and reported taxable_income on the conversion the internal_revenue_service maintains that the b stock actually converted in year x y which have litigated the year of conversion now agree that the stock converted in year they wonder however whether an adjustment is possible for year for which the period of limitations on filing a refund claim has expired law and analysis the mitigation provisions of sec_1311 - of the internal_revenue_code were designed to palliate the effect of the period of limitations in certain meticulously and narrowly drawn situations see 34_tc_1051 for an adjustment to be authorized under these provisions four conditions must be met first an error must have occurred in a closed tax_year that cannot otherwise be corrected by operation of law see sec_1311 second there must be a determination for an open tax_year as defined in sec_1313 a determination is a final_decision by a court a closing_agreement a final disposition of a claim_for_refund or an agreement under sec_1_1313_a_-4 third the determination must result in a circumstance under which an adjustment is authorized by sec_1312 there are seven circumstances under which an adjustment is authorized these circumstances involve double inclusion of an item_of_gross_income sec_1312 double allowance of a deduction or credit sec_1312 double exclusion of an item_of_gross_income sec_1312 double disallowance of a deduction or credit sec_1312 correlative deductions and inclusions for trusts or estates and legatees beneficiaries or heirs sec_1312 correlative_deductions_and_credits for certain related corporations sec_1312 and basis_of_property after erroneous treatment of a prior transaction sec_1312 cid cid cid fourth except for determinations described in sec_1312 and in sec_1312 the determination must adopt a position maintained by a party that is inconsistent with the error that has occurred see sec_1311 in this case the four conditions necessary for mitigation have occurred or are likely to occur shortly first x y erred by reporting income from the conversion in year and this error cannot otherwise be corrected because the period of limitations on filing a claim_for_refund for year has passed second x y and the government have agreed to resolve pending litigation regarding the year of conversion x y and the government anticipate that their settlement will result in a determination under sec_1313 third the anticipated determination will result in the double inclusion of income from the conversion a circumstance of adjustment described in sec_1312 finally the anticipated determination will adopt a position maintain by the service that is inconsistent with taxing the conversion in year once all four of the conditions for mitigation have been met an adjustment will be authorized for year in the amount and by the method described in sec_1314 case development hazards and other considerations please call if you have any further questions this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views by susan t mosley senior technician reviewer cc pa apjp b3 cid
